          Case 3:19-cv-05639-WHA Document 18 Filed 11/08/19 Page 1 of 5



 1    SONAL MEHTA (SBN: 222086)
      Sonal.Mehta@wilmerhale.com
 2    JOSEPH TAYLOR GOOCH (SBN: 294282)
      Taylor.Gooch@wilmerhale.com
 3    JOSHUA D. FURMAN (SBN: 312641)
      Josh.Furman@wilmerhale.com
 4    WILMER CUTLER PICKERING
       HALE AND DORR LLP
 5    950 Page Mill Road
      Palo Alto, California 94304
 6    Telephone: +1 650 858-6000
      Facsimile: +1 650 858-6100
 7
      Attorneys for Defendant
 8    IONpath, Inc.

 9
                                 UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
     FLUIDIGM CORPORATION, a Delaware
13   corporation; and FLUIDIGM CANADA INC., a        Case No. 3:19-cv-05639WHA
     foreign corporation,
14
                                                     STIPULATION AND [PROPOSED]
                                  Plaintiffs,
15                                                   ORDER TO ENLARGE TIME TO
                                                     RESPOND TO FIRST AMENDED
16                                                   COMPLAINT
     IONPATH, INC., a Delaware corporation,
17
                                  Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                       -1-
       STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME TO RESPOND TO FIRST
                               AMENDED COMPLAINT
         Case 3:19-cv-05639-WHA Document 18 Filed 11/08/19 Page 2 of 5



 1           Pursuant to Civil Local Rule 6-1(a), Defendant Ionpath, Inc. (“Defendant”) and Plaintiffs

 2   Fluidigm Corporation, a Delaware corporation; and Fluidigm Canada Inc., a foreign corporation

 3   (“Fluidigm” or “Plaintiffs”), by and through their respective counsel, hereby stipulate as follows:

 4           WHEREAS, Plaintiffs served its Complaint (Dkt. 1) on September 6, 2019;

 5           WHEREAS, Plaintiffs served its First Amended Complaint (Dkt. 13) on October 11, 2019;

 6           WHEREAS, Defendant has requested, and Fluidigm has consented to, an enlargement of

 7   the time for Defendant to answer or otherwise respond to Fluidigm’s complaint to November 25,

 8   2019;

 9           WHEREAS, it was stipulated and agreed to enlarge the time for Defendant to respond one

10   time previously, from October 25, 2019 to November 18, 2019 (Dkt. 15);

11           WHEREAS, Defendant has retained counsel since the time of the previous enlargement of

12   time, and the enlargement of time will provide Defendant’s newly-retained counsel the ability to

13   prepare a more fulsome and tailored response;

14           WHEREAS, enlargement of the time to respond to the Complaint will not alter the date of

15   any event or any deadline already fixed by Court order;

16   IT IS HEREBY STIPULATED AND AGREED by Fluidigm and IONpath, pursuant Civil

17   Local Rule 6-1(a), to enlarge the time to respond to the First Amended Complaint to November

18   25, 2019.

19

20   Dated: November 8, 2019
21

22

23

24

25

26

27

28
                                      -2-
      STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME TO RESPOND TO FIRST
                              AMENDED COMPLAINT
           Case 3:19-cv-05639-WHA Document 18 Filed 11/08/19 Page 3 of 5



 1   By:    /s/ K. Lee Marshall                       By:   /s/ Sonal N. Mehta

 2   K. Lee Marshall (SBN 277092)                     SONAL N. MEHTA (SBN 222086)
     Abigail Cotton (SBN 306121)                      sonal.mehta@wilmerhale.com
 3   BRYAN CAVE LEIGHTON PAISNER LLP                  JOSEPH TAYLOR GOOCH (SBN: 294282)
     Three Embarcadero Center, 7th Floor              JOSHUA D. FURMAN (SBN: 312641)
 4   San Francisco, CA 94111-4078                     WILMER CUTLER PICKERING
     Telephone: (415) 675-3444                         HALE AND DORR LLP
 5   klmarshall@bclplaw.com                           950 Page Mill Road
     abby.cotton@bclplaw.com                          Palo Alto, CA 94304
 6                                                    Tel: (650) 858 6000
     David A. Roodman (application for pro hac vice   Fax: (650) 858 6100
 7   to be submitted)
     BRYAN CAVE LEIGHTON PAISNER LLP
 8   One Metropolitan Square, 36th Floor              Attorneys for Defendants IONpath, Inc.
     St. Louis, MO 63102
 9   Telephone: (314) 259-2000
     daroodman@bclplaw.com
10
     Attorneys for Plaintiffs
11   Fluidigm Corporation and Fluidigm Canada
     Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -3-
      STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME TO RESPOND TO FIRST
                              AMENDED COMPLAINT
        Case 3:19-cv-05639-WHA Document 18 Filed 11/08/19 Page 4 of 5



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: _________________

 4
                                                  ________________________
 5                                                Honorable William Alsup
                                                  United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     -4-
     STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME TO RESPOND TO FIRST
                             AMENDED COMPLAINT
         Case 3:19-cv-05639-WHA Document 18 Filed 11/08/19 Page 5 of 5



 1                                     SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Scheduling Order. Pursuant to Civil Local Rule 5-1(i), I hereby attest

 4   that the other signatories have concurred in this filing.

 5
     Dated: November 8, 2019                              By:    /s/ Sonal N. Mehta
 6                                                               Sonal N. Mehta
 7

 8                                     CERTIFICATE OF SERVICE
 9          I hereby certify that on November 8, 2019, I electronically filed the above document with
10   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
11   registered counsel.
12
     Dated: November 8, 2019                              By:    /s/ Sonal N. Mehta
13                                                               Sonal N. Mehta
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -5-
      STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME TO RESPOND TO FIRST
                              AMENDED COMPLAINT
